Citation Nr: 0623644	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder, 
to include headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury (claimed as low back pain).  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
broken left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  At that time, the RO, in pertinent 
part, determined that the veteran did not submit new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for an eye condition.  The 
veteran did not appeal the RO's denial.  Thus, the matter of 
whether new and material evidence was received to reopen his 
claim of entitlement to service connection for an eye 
condition is not before the Board.  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal involves finally disallowed service connection 
claims.  The veteran initially maintains that he is entitled 
to service connection for a seizure disorder, residuals of a 
low back injury, and residuals of a left broken ankle.  In 
January 1980, the RO denied service connection for headaches 
with seizures, residuals of a low back injury, and residuals 
of a broken left ankle.  The veteran did not appeal the RO's 
determination and the January 1980 decision became final.  

Thereafter, in a February 1997 decision, the Board declined 
to find that new and material evidence was received to reopen 
the claim for service connection for seizures.  The veteran 
did not appeal the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as "the Court); thus, that decision is final.  In an August 
1997 decision, the RO declined to find that new and material 
evidence was received to reopen the veteran's claim for 
service connection for seizures.  

In order to reopen the previously denied claims, the veteran 
must submit new and material evidence.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that, on March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in pertinent part, that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) require the VA 
by way of a specific notice letter to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record, including the RO's September 2003 letter to 
the veteran, does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to him prior to the adjudication of these 
issues.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  See 
also Memorandum of the VA General Counsel, August 2, 2006 
(finding that Kent requires more than a general statement 
that the evidence summated must relate to the basis of the 
prior denial, and that the notice must describe more 
specifically and affirmatively the kind of evidence that is 
required).

The question of what constitutes material evidence to reopen 
a claim previously denied claim of entitlement to service 
connection depends on the basis on which the prior claim was 
denied.  See Kent v. Nicholson, supra.

For example, in the veteran's case, a notice letter which 
satisfies the VCAA notice requirements in the context of 
reopening the previously denied claim of entitlement to 
service connection for seizures should include a statement 
indicating that the Board previously denied the veteran's 
claim of entitlement to service connection because the 
evidence showed that the veteran's seizures pre-existed 
service and because there was no evidence which indicated 
that the disability was permanently worsened during his 
period of active service.  

Providing this type of information would be helpful in 
informing the veteran of the bases of the previous denial and 
the element which was found to be deficient in the previous 
denial (e. g. the failure to submit evidence of a medical 
opinion which tends to show that a pre-existing seizure 
disorder was aggravated during service, or in the alternative 
that he currently suffers from seizures that are related to 
his period of service).  

The notice letter should also state that in order to 
substantiate the claim to reopen the previously denied claim 
of entitlement to service connection for seizures, with 
evidence which is considered to be material, the veteran must 
submit evidence which shows that he had a pre-existing 
seizure disorder which was aggravated during service, or 
evidence of a medical opinion which tends to otherwise link a 
current seizure disorder to his period of active service.  
This type of information would be helpful in informing the 
veteran of what constitutes material evidence in the context 
of his particular claim.  

The notice letter should include a statement indicating that 
the RO previously denied the veteran's claim of entitlement 
to service connection for residuals of a back injury because 
there was no evidence of record which showed that the claimed 
residuals were incurred during the veteran's period of active 
service.  The notice letter should also state that in order 
to substantiate the claim to reopen the previously denied 
claim of entitlement to service connection for residuals of a 
back injury, with evidence which is considered to be 
material, the veteran must submit evidence which includes a 
medical nexus opinion, linking any current residuals of a 
back injury, or a current back disability, to the veteran's 
period of service.  This type of information would be helpful 
in informing the veteran of what constitutes material 
evidence in the context of this particular claim.  

The notice letter should also include a statement indicating 
that the RO previously denied the veteran's claim of 
entitlement to service connection for residuals of a broken 
left ankle because the evidence at that time did not 
demonstrate that the veteran suffered from residuals of a 
broken ankle.  The notice letter should also state that in 
order to substantiate the claim with evidence which is 
considered to be material, the veteran must submit evidence 
which includes a medical nexus opinion, linking any current 
residuals of a broken left ankle, or a left ankle disability, 
to the veteran's period of service.  This type of information 
would be helpful in informing the veteran of what constitutes 
material evidence in the context of his particular claim.  

Second, the Board observes that the veteran's service medical 
records are evidently unavailable for review.  In an October 
2003 letter to the veteran, the National Personnel Records 
Center (NPRC) indicated that a search was performed and the 
record he requested was "removed from the file area in order 
to respond to a prior inquiry".  The veteran was advised to 
resubmit his request in two months; however, it is unclear if 
the veteran's service medical records are available.  On 
remand, another attempt should be made to obtain the 
veteran's service medical records.  In the event that the 
service medical records can not be obtained, he should be 
informed that he may submit alternative forms of evidence in 
support of the claims.  Further, if a negative response is 
received from NPRC, the veteran should be notified of the 
negative response and allowed the appropriate amount of time 
to submit any service records that he may have in his 
possession.  

Third, an October 1996 notice from the Social Security 
Administrative (SSA) indicates that the veteran received 
disability benefits since September 1968.  During the 
veteran's recent 2005 hearing, his wife testified that he 
received SSA benefits since approximately 1968, for a back 
disorder and seizures.  However, there are no SSA records in 
the claims file.  The Court has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting SSA 
disability benefits, and the supporting medical documents on 
which the decision was based. See Baker v. West, 11 Vet. App. 
163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, the 
veteran's SSA records should be obtained in connection with 
his claims.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2005) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also 
includes an explanation as to the type 
of evidence that is needed to 
establish both a disability rating and 
an effective date, consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO should also send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that (a) 
notifies him of the evidence and 
information necessary to reopen his 
claims, (i.e., describes what new and 
material evidence is under the 
standard in effect pursuant to the 
regulatory changes made effective on 
August 29, 2001); and (b) notifies the 
veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant 
the veteran's service connection 
claims (i.e., medical evidence showing 
an etiologic relationship between any 
diagnosed seizure, left ankle, and 
back-related disorders and the 
veteran's period of service).  This 
notice is outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

3.	The RO should again contact the NPRC 
and request that it conduct a search 
for the veteran's service medical 
records.  If a negative response is 
received, the RO should notify the 
veteran and allow him the appropriate 
amount of time to submit any service 
medical records that he may have in 
his possession.  In the event that the 
service medical records can not be 
obtained, he should be informed that 
he may submit alternative forms of 
evidence in support of the claims. 

4.	The RO should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits that were awarded effective 
September 1968 (and any subsequent 
disability determination evaluations).  
All records obtained should be 
associated with the claims file. 

5.	After completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claims on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative 
must be furnished a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 
2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

